Reasons for Allowance
	Claims 1-20 are allowed.  The following is an Examiners statement for reasons for allowance:
	Applicant's remarks filed in the Amendment and Reply (“Response”) on 9/01/2021 are compelling and commensurate with both the original disclosure and the claims as amended. The claims as amended provide for a practical application of the before noticed abstract idea specifically the combination of timestamp data on voice and image data to verify authenticity and authorize a transaction, and is in line with the guidance of the 2019 PEG.  The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter which is present in independent claims 1, 8, and 15.
Representative claim 1 discloses A system for authenticating an electronic payment at a point-of-sale, comprising: a storage device configured to store instructions; and a processor configured to execute the stored instructions, the stored instructions causing the processor to: receive a request to conduct an electronic payment; transmit an image to the point-of-sale, wherein the image is associated with an image timestamp; receive a voice sample recorded at the point-of-sale based on the image, wherein the voice sample is associated with a voice sample timestamp; compare the received voice sample to one or more reference recordings and the image timestamp to the voice sample timestamp; determine, based on the comparing, that the received voice sample matches one or more of the reference recordings and that the image timestamp matches the voice sample timestamp;  in response to determining that the received voice sample matches the one or more of the reference recordings and that the image timestamp matches the voice sample timestamp, determine that the voice sample is authentic; and authorize the electronic payment when the voice sample is determined to be authentic.
The closest prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
United States Patent Application Publication No. 20130339240 A1 to Anderson et al. describes systems and methods related to authorizing payment transactions using verbal recognition of a customer. In some embodiments, a payment transaction service provider system may receive payment authorization information from a user device. The payment authorization information may include a recording. The payment authorization information may be authenticated based at least in part on the recording. A payment credential may be communicated in response to authenticating the payment authorization information.

United States Patent Application Publication No. 20130205370 A1 to Kalgi et al.teaches Methods and systems for verifying whether a user requesting an online account is likely a human or an automated program are described. A request for an online account may be received from a mobile device. A human challenge-response test adapted for displaying on a mobile device is displayed on the mobile device. Upon viewing the human challenge-response test, the user enters the user's solution to the human challenge-response test on the mobile device. A response hash value is created based 

United States Patent Application Publication No. 20120284180 A1 to Yang teaches A mobile transaction method is implemented using a portable electronic device for processing a transaction through an electronic transaction platform. The portable electronic device is removably coupled to a payment card that stores payment account information. In the method, the portable electronic device is operable to generate transaction information related to the transaction, to obtain the payment account information from the payment card, to establish a session and communicate with the electronic transaction platform, and to collaborate with the electronic transaction platform to process payment for the transaction.

United States Patent Application Publication No. 20050096906 A1 to Barzilay et al. teaches A system for verifying and enabling user access, which includes a voice registration unit for providing a substantially unique and initial identification of each of a plurality of the speaker/users by finding the speaker/user's voice parameters in a voice registration sample and storing same in a database. The system also includes a voice authenticating unit for substantially absolute verification of an identity of one of said plurality of users. The voice authenticating unit includes a recognition unit for providing a voice authentication sample, and being operative with the database. The voice authenticating unit also includes a decision unit operative with the recognition unit and the database to decide whether the user is the same as the person of the same identity 

However none of the prior art references, alone or in combination disclose wherein the image is associated with an image timestamp; receive a voice sample recorded at the point-of-sale based on the image, wherein the voice sample is associated with a voice sample timestamp; compare the received voice sample to one or more reference recordings and the image timestamp to the voice sample timestamp; determine, based on the comparing, that the received voice sample matches one or more of the reference recordings and that the image timestamp matches the voice sample timestamp;  in response to determining that the received voice sample matches the one or more of the reference recordings and that the image timestamp matches the voice sample timestamp, determine that the voice sample is authentic; and authorize the electronic payment when the voice sample is determined to be authentic.

The examiner notes the cited limitations above in combination with the other limitations found within the independent claims are found to be allowable over the prior art of record. Claims 2-7, 9-14, and 16-20 each depend from one of allowable claims 1, 8, and 15, and therefore claims 2-7, 9-14, and 16-20 are allowable for reasons consistent with those identified with respect to claims 1, 8, and 15.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferable accompany the issue fee.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M MUTSCHLER whose telephone number is (313)446-6603.  The examiner can normally be reached on 0600-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A. Hunter Wilder/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        



/JOSEPH M MUTSCHLER/Examiner, Art Unit 3627